COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:       Troy Shane Reddick v. Jennifer Eve Reddick

Appellate case number:     01-12-00576-CV

Trial court case number: 2005-41978

Trial court:               311th District Court of Harris County

       On March 2, 2012, the trial court signed an “ORDER IN SUIT TO MODIFY PARENT-
CHILD RELATIONSHIP.” In this order, the trial court granted in part and denied in part Troy
Reddick’s requested modification. Specifically, the trial court lowered Troy Reddick’s child
support obligation to $1,875.00 per month.
        Thereafter, Troy Reddick perfected an appeal to this Court. In both his brief and in
Jennifer Eve Reddick’s response, the parties allege that the trial court found Troy Reddick to be
intentionally underemployed.
      The Texas Supreme Court has stated the following regarding the trial court’s obligations
when considering the issue of intentional underemployment:
       To facilitate appellate review and to encourage consistency in the exercise of this
       discretion [to apply TEX. FAM. CODE ANN. § 154.066 (Vernon 2008)] across the
       state, the trial court must make a finding of intentional unemployment or
       underemployment and its decision to base child support on earnings potential
       rather than actual earnings must be supported by the record.
Iliff v. Iliff, 339 S.W.3d 74, 82 (Tex. 2011). However, the record before this Court does not
contain the findings required by the supreme court.
       Accordingly, we abate this case and remand the cause to the trial court for further
proceedings. On remand, we direct the trial court to:
           1) Make a finding in accordance with the Iliff opinion, indicating whether or not it
              found Troy Reddick to be intentionally unemployed or underemployed; and
           2) Make any other findings and recommendations the trial court deems appropriate
              regarding the intentional unemployment or underemployment issue.

         The trial court clerk is directed to file a supplemental clerk’s record containing the trial
court’s findings and conclusions with this Court within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when records that comply
with our order are filed with the Clerk of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack_____
                      Acting individually

Date: March 22, 2013